Order
PER CURIAM.
Appellant, Mustafa Alamin, appeals from the trial court’s decree of dissolution of his marriage to Respondent, Likita Ala-min. He alleges that the trial court erred in awarding- maintenance to Respondent, in determining the amount he owed for child support, and in determining the amount awarded to Respondent’s attorney for her fees.
We find that the trial court did not abuse its broad discretion in awarding Respondent maintenance and in ordering Appellant to pay $5,550 of Respondent’s attorney’s fees. Appellant’s challenge to the trial court’s calculations of his child support obligation is waived because he did not file a Form 14 for the trial court’s consideration.
Affirmed. Rule 84.16(b).